DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are pending and considered in the present Office action.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  Claim 1, line 4, examiner suggests “a carbon nanotube”.  Claims 2-10 are objected to because they depend from an objected claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the carbon nanotube unit" (singular) in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner assumes “a carbon nanotube unit of the plurality of carbon nanotube units”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO2016114589), hereinafter Kim.
Regarding Claims 1, 4 and 10, Kim teaches a secondary battery comprising: a positive electrode, a negative electrode; a separator disposed between the positive electrode and the negative electrode; and an electrolyte (see lines 697-701); the positive electrode comprising a current collector and a positive electrode active material layer disposed on the current collector (see lines 629-632), wherein the positive electrode active material layer comprises a positive electrode active material, carbon nanotube, and a binder (see lines 175-266 and 633-636), the binder comprises polyvinylidene fluoride (see e.g., lines 372-388) which has a weight average molecular weight of 720,000 g/mol to 980,000 g/mol (see e.g., lines 435-445), and a BET specific surface area of the carbon nanotube is 140 m2/g to 195 m2/g (see lines 225-237). 
Kim teaches an amount (wt%) of the binder (i.e., polyvinylidene fluoride) is 1 to 30 parts by weight based on 100 parts by weight of the positive electrode active material (lines 469-475). Kim teaches an amount (wt%) of the conductive material (i.e., carbon nanotube) is 1 to 20 parts by weight based on 100 parts by weight of the positive electrode active material (lines 255-271). Kim teaches the positive electrode active material layer also comprises a dispersing agent (e.g., PVDF, ABS, etc., see e.g., lines 272-290) in an amount of 0.1 to 10 parts by weight based on 100 parts by weight of the positive electrode active material (see lines 315-321). In view of the foregoing, an amount (wt%) of the polyvinylidene fluoride in the positive electrode active material layer to an amount (wt%) of the carbon nanotube in the positive electrode active material layer is between 1.3 to 3.4. For example, when the positive electrode active material layer includes 100 parts by weight positive electrode active material, the conductive material (e.g., CNT) may be present in an amount of 1 part by weight based on 100 parts by weight of the active material, the binder (e.g., PVDF) may be present in an amount of 1 part by weight based on 100 parts by weight of the active material, and the dispersant (e.g., PVDF) may be present in an amount of 0.5 parts by weight based on 100 parts by weight of the active material. Thus, in this example, an amount (wt%) of PVDF in the active material layer ((1+0.5)/102.5 = 0.014634146, or 1.463414634 wt %) to an amount (wt%) of the carbon nanotube in the active material layer (1/102.5 = 0.009756098, or 0.975609756 wt %) is 1.5 (1.463414634/0.975609756). 
The values disclosed by Kim overlap with the claimed range or are close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). 
Regarding Claim 5, Kim teaches the positive electrode active material comprises LiNi0.6Mn0.2Co0.2O2 (see lines 534-551) which satisfies the claimed active material (i.e., LiNiMnCoO2 wherein the amount of Ni is between 0.4 to 0.7, the amount of Mn is between 0.15 to 0.3, the amount of Co is between 0.15 and 0.3 and the total amount of Ni, Mn, and Co is equal to 1).
Regarding Claim 6, Kim teaches the positive electrode active material layer comprises 95.6 wt. % to 99.0 wt. % positive electrode active material, see lines 579-588. 
Regarding Claim 7, Kim teaches an average particle diameter (D50) of the positive electrode active material is from 3 µm to 20 µm (see lines 564-574).
Regarding Claims 8-9, Kim teaches the binder comprises a non fluorine based binder, wherein the non fluorine based binder is at least one of nitrile butadiene rubber or hydrogenated-nitrile butadiene (i.e., the dispersant comprises ABS, see lines 277-290).
 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park et al. (US 2012/0244334) and Feng et al. (WO 2007/100306), hereinafter Park and Feng.
Regarding Claims 2-3, Kim teaches the average particle diameter of the carbon nanotube (i.e., conductive material) is between 1 nm and 30 nm (i.e., 10 nm to 50 nm, see e.g., lines 175-206 and 255-262) but does not teach the carbon nanotube is a bundle type carbon nanotube comprising a plurality of carbon nanotube units. However, Park teaches a positive electrode comprising active material particles and a fibrous carbon material including carbon nanotubes (CNTs) in single walled or rope forms. The carbon materials have an average diameter of 0.5 nm to 200 nm. The carbon materials in the electrode serve as bridges electrically connecting at least a part of the particle and can form a network, thereby improving electric conductivity of the electrode. See e.g., paras. [0004]-[0005], [0017], [0021], [0049], and [0051]. Feng teaches single walled CNTs (SWCNTs) rope together in aligned bundles of a few nanotubes due to van de Waals forces, see e.g., page 11/44. The modification of Kim with Park (as evidenced by Feng) teaches the carbon nanotube of Kim may be a bundle type carbon nanotube (rope form, suggested by Park) comprising a plurality of carbon nanotube units (a few SWCNTs, as evidenced by Feng) wherein the average diameter of a carbon nanotube unit (of the plurality of carbon nanotube units) is 1 nm to 30 nm (i.e., 0.5 nm to 200 nm as suggested by Park). It would be obvious to one having ordinary skill in the art the CNTs of Kim are in rope form, which as evidenced by Feng are bundles of SWCNTs, wherein a carbon nanotube unit (SWCNTs) in the rope (bundle) have an average particle diameter of 1 nm to 30 nm (e.g., 0.5 nm to 200 nm) because such structures would be expected to provide improved electrical conductivity in the electrode, as suggested by Park. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729